UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 00-6889



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JAMES E. CLIFTON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CR-75-84-A)


Submitted:   December 21, 2000             Decided:   January 5, 2001


Before NIEMEYER and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James E. Clifton, Appellant Pro Se. Robert Andrew Spencer, OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James E. Clifton appeals the district court’s order denying

relief on his petition challenging the computation of his sentence

for failure to provide evidence of exhaustion of administrative

remedies.     We have reviewed the record and the district court’s

opinion and find no reversible error.    Accordingly, we affirm on

the reasoning of the district court.* See United States v. Clifton,

No. CR-75-84-A (E.D. Va. June 20, 2000).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




     *
       To the extent that Clifton seeks to receive credit toward
his federal sentence for time spent in state custody for state
court convictions which caused his federal parole to be repeatedly
revoked, we note that the district court and this court have ruled
against Clifton on this issue in the context of a 28 U.S.C. § 2241
(1994) petition. See Clifton v. United States Parole Comm’n, No.
98-6527, 1998 WL 454749 (4th Cir. July 29, 1998) (unpublished).


                                 2